Name: Commission Directive 91/442/EEC of 23 July 1991 on dangerous preparations the packaging of which must be fitted with child-resistant fastenings
 Type: Directive
 Subject Matter: demography and population;  deterioration of the environment;  consumption;  European Union law;  marketing
 Date Published: 1991-08-27

 Avis juridique important|31991L0442Commission Directive 91/442/EEC of 23 July 1991 on dangerous preparations the packaging of which must be fitted with child-resistant fastenings Official Journal L 238 , 27/08/1991 P. 0025 - 0027 Finnish special edition: Chapter 15 Volume 10 P. 0138 Swedish special edition: Chapter 15 Volume 10 P. 0138 COMMISSION DIRECTIVE of 23 July 1991 on dangerous preparations the packaging of which must be fitted with child-resistant fastenings (91/442/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/379/EEC of 7 June 1988 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous dangerous (1), as last amended by Directive 90/492/EEC (2), and in particular Article 6 (3) thereof, Whereas, pursuant to Article 6 (2) of Directive 88/379/EEC, containers containing certain categories of dangerous preparations offered or sold to the general public are to be fitted with child-resistant fastenings and/or carry a tactile warning of danger; whereas under Article 6 (3) the categories of dangerous preparations the packaging of which have to be fitted with the abovementioned devices are to be defined by the procedure referred to in Article 21 of Council Directive 67/548/EEC (3), as last amended by Directive 90/517/EEC (4); Whereas Commission Directive 90/35/EEC (5) defines, in accordance with Article 6 of Directive 88/379/EEC, the categories of preparations the packaging of which are to be fitted with child-resistant fastenings; Whereas certain preparations not falling within these categories of danger may nevertheless, due to their composition, present a danger for children; whereas such preparations should therefore be clearly identified by certain characteristics, and their packaging equipped with child-resistant fastenings; Whereas the provisions of this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in Dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 Containers, whatever their capacity, containing preparations offered or sold to the general public and having one of the characteristics listed in the Annex hereto shall be fitted with child-resistant fastenings. These fastenings must conform to the specifications in Part A of Annex IX to Directive 67/548/EEC. Article 2 The provisions of Articles 1 and 2 of Directive 90/35/EEC and those of Article 1 of this Directive, with the exception of the preparations characterized in point (a) of the Annex, shall also apply to preparations offered or sold to the general public in the form of aerosols. Article 3 If there is any doubt as regards compliance with the provisions of Directive 90/35/EEC or of this Directive, the authorities in the Member States responsible for monitoring the application of Directive 88/379/EEC may require the party responsible for placing such preparations on the market to provide them with any pertinent information, including the test certificate issued in accordance with Part A of Annex IX to Directive 67/548/EEC. Article 4 Member States shall bring into force the provisions necessary to comply with this Directive by 1 August 1992 at the latest. They shall immediately inform the Commission thereof. They shall apply these provisions from 1 November 1992 (three months after the date fixed in paragraph 1). When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by the Member States. Article 5 This Directive is addressed to the Member States. Done at Brussels, 23 July 1991. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 187, 16. 7. 1988, p. 14. (2) OJ No L 275, 5. 10. 1990, p. 35. (3) OJ No 196, 16. 8. 1967, p. 1. (4) OJ No L 287, 19. 10. 1990, p. 37. (5) OJ No L 19, 24. 1. 1990, p. 14. ANNEX Characteristics referred to in Article 1: (a) Liquid preparations having a kinematic viscosity measured by rotative viscosity in accordance with ISO 3219 (edition of 15 December 1977) of less than 7 Ã  10 6 m2/sec at 40 °C and containing aliphatic and/or aromatic hydrocarbons in a total concentration equal to or greater than 10 %. (b) At least one of the substances mentioned below is present in a concentration equal to or greater than the maximum individual concentration specified. Identification of the substance Concentration Limit CAS Reg No Einecs No 1 67-56-1 2006596 Methanol ' 3 % 2 75-09-2 2008389 Dichloromethane ' 1 %